DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.

 	Claims 1, 12 and 19 have been amended. Claims 2, 14 and 20 have been canceled. Claims 1, 3-13 and 15-19 are pending. 
 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1, 3-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 12 and 19 are rendered vague and indefinite. The claims recite “the priority rating assigned in response to a function of a) a context associated with the identified customer, and a product of b) a treatment instrument hit rate, c) an engagement instrument cooperation rate, and d) an engagement instrument fitness score”.
As Applicant argues in the Remarks on page 22, paragraph 0002, “For example, the myriad engagement and treatment instruments available to be applied to customer may be assigned a specific priority on a customer-by-customer bases based on four specific influences - namely a) a context associated with the identified customer, b) a treatment instrument hit rate, c) an engagement instrument cooperation rate, and d) an engagement instrument fitness score. Further, the priority assigned includes a product (e.g., multiplication of factors) of a treatment instrument hit rate, c) an engagement instrument cooperation rate, and d) an engagement instrument fitness score resulting a very specific tailoring of the priority used to assign treatments for a customer.” 
However, the claim language seems to only recite that the priority rating assigned in response to a function of a) a context associated with the identified customer, NOT all four (e.g., a, b, c, and d), because the claim element then immediately recites AND a product of b) a treatment instrument hit rate, c) an engagement instrument cooperation rate, and d) an engagement instrument fitness score.
In other words, previously pending dependent claims 2, 14 and 20 made the distinction clear, while Applicant’s current amendments are deemed vague and indefinite. Clarification is required. Dependent claims 3-11, 13 and 15-18 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 3-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1 and 3-11 are directed to a series of steps, computing platform claims 12, 13 and 15-18 are directed to at least one processor and a plurality of databases and modules, and computer-readable medium claim 19 is directed to executable instructions that when executed by a processor cause the processor to perform steps. Thus the claims are directed to a process, machine, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting treatment and engagement instruments, including establishing, identifying, assigning, selecting and presenting steps.  
The limitations of establishing, identifying, assigning, selecting and presenting, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite establishing a plurality of engagement instruments configured to engage one or more customers; establishing a plurality of treatment instruments configured to present data to a customer, the treatment instruments persisted in a treatment database; identifying a customer in need of an engagement and treatment instrument combination; assigning a priority rating to each combination of engagement and treatment instruments persisted in the engagement and treatment databases, the priority rating assigned in response to a function of a) a context associated with the identified customer, and a product of b) a treatment instrument hit rate, c) an engagement instrument cooperation rate, and d) an engagement instrument fitness score; and dynamically selecting one combination of treatment and engagement instruments having the highest priority rating to be presented to the identified customer.
That is, other than reciting a computing platform, the claim limitations merely cover commercial interactions, including marketing or sales activities, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a computing platform. The computing platform in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing platform amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 3 and 4 further describe providing for assignment of priorities. Claims 5 and 6 further describe the engagement fitness score and the engagement instrument presented. Claims 7 and 8 further describe the treatment instrument hit rate and the engagement instrument cooperation rate. Claims 9-11 further describe the function corresponding to assigning a priority rating. Similarly, dependent claims 13 and 15-18 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a computing platform.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 19 of the specification, “A "computing unit" or "computing block" shall refer to software in combination with hardware (such as a processor) and/or firmware for implementing features described herein.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues The Examiner has 1) failed to identify any specific recitations from the claims that are directed to a specific abstract idea and 2) failed to appreciate the myriad limitations included in the claims that provide significantly more detail as to exactly how the abstract idea is limited to a specific patent eligible solution.
Claim 1 (and other similar independent claims) have recitations that move the claimed methods beyond a mere abstract idea of organizing human activity to the specific application of identifying and prioritizing specific customer treatments based on historical and empirical data collected over time. With such a feedback loop in place, the method realizes a more robust and efficient organization of customer relationship management such that the number of engagement instruments at the command of a customer relationship manager can be utilized in an effective and efficient manner based on specific data assembled within a feedback loop.
The claim recitations are directed to a solution to the problem of needing to quickly and efficiently determine a course of action with respect to a customer relationship that is in need of attention. Contrary to the Examiner's conclusions, these claims are not merely directed to the abstract idea of "organizing human activity" as the solution presented in the claims moves beyond merely organizing activity into specifically selecting a customer treatment to deploy in response to identifying a customer in need of a treatment as influenced by past customer treatments and the timing thereof. Thus, it is respectfully submitted that the claims are not for a mere abstract idea, but in fact require a particular set of detailed steps that sufficiently distinguish the claims from the general concept of "organizing human activity."
Similarly, with regards to the present claims, there are specific recitations that remove the claimed invention from being abstract, as that characterization is interpreted by the Courts. Specifically, each combination of customer treatment is assigned a priority rating (e.g., data is transformed) on a customer-by-customer basis wherein specific customer treatments are applied dynamically to specific customers according to tracked and monitored customer need, not unlike transforming data in PNC to include an authenticity key (e.g., a priority rating).
If the abstract idea is merely to organize human activity, as alleged by the Examiner, then the particular, detailed steps involving the assigned priority ratings of different combinations of customer treatments on a customer-by-customer basis in the remainder of the claim are certainly enough to escape the ineligibility exception under Alice. Applicant's attorney contends that the additional recitations of claims 1 (and others like it) narrow, confine and otherwise tie down the claims so that the abstract idea of organizing human activity is not preempted. Such recitations provide a sufficient narrowing such human activity can still be organized should these claims pass to allowance while at the same time provides "something more" to properly define the specific and narrow pursuits within the overall abstractness of organizing human activity.
This is bolstered by the similarity to claim 1 of Example 3 of the "Halftoning - Digital Image Processing" recitations in that specific halftoning techniques using an improved mask called a "blue noise" mask requires less memory than previous masks and results in a faster computation time while improving image quality. This is similar to more quickly and efficiently determining a treatment based on the specific function of the product of 1) a treatment instrument hit rate, 2) an engagement instrument cooperation rate, and 3) an engagement instrument fitness score. The Examiner respectfully disagrees.
As describe in the specification, and contrary to Applicant’s assertion, the claimed invention is indeed directed commercial interactions, including marketing or sales activities, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Specifically, the specification recites “The subject matter described herein relates to a dynamic engagement orchestration system and method for enhancing customer experience management and more accurately directing frontline and strategic investment into business processes to improve overall customer experience… As used herein, customer experience management comprises "the practice of designing and reacting to customer interactions to meet or exceed customer expectations and thus, increase customer satisfaction, loyalty and advocacy."” (¶ 02).
“In order for organizations to better manage customer experience the timely delivery of engagement instruments to customers must be carefully orchestrated and contextualized. For this to happen, comprehensive research and data collection must be carried out to gain valuable feedback and insights into the customer's experience at touchpoints across the ecosystem.” (¶ 04).
Following, the limitations of establishing, identifying, assigning, selecting and presenting, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite establishing a plurality of engagement instruments configured to engage one or more customers; establishing a plurality of treatment instruments configured to present data to a customer, the treatment instruments persisted in a treatment database; identifying a customer in need of an engagement and treatment instrument combination; assigning a priority rating to each combination of engagement and treatment instruments persisted in the engagement and treatment databases, the priority rating assigned in response to a function of a) a context associated with the identified customer, and a product of b) a treatment instrument hit rate, c) an engagement instrument cooperation rate, and d) an engagement instrument fitness score; and dynamically selecting one combination of treatment and engagement instruments having the highest priority rating to be presented to the identified customer.
That is, other than reciting a computing platform, the claim limitations merely cover commercial interactions, including marketing or sales activities, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a computing platform.
The computing platform in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a computing platform).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Additionally, Example 3, like all the Examples in the July 2015 Update, is intended to be illustrative only, and is to be interpreted based on the fact pattern set forth with the example.  Following, and contrary to Applicant’s assertion, claim 1 of the current application does not recite features similar to claim 1 of Example 3.  The example should be interpreted based on the fact patterns set forth as other fact patterns may have different eligibility outcomes.  Moreover, Applicant’s claim language is wholly unrelated to Example 3, as Applicant is likely aware.
Regarding Example 3, the claim recites the additional steps of comparing the blue noise mask to a gray scale image to transform the gray scale image to a binary image array and converting the binary image array into a halftoned image. These additional steps tie the mathematical operation (the blue noise mask) to the processor’s ability to process digital images. These steps add meaningful limitations to the abstract idea of generating the blue noise mask and therefore add significantly more to the abstract idea than mere computer implementation. The claim, when taken as a whole, does not simply describe the generation of a blue noise mask via a mathematical operation and receiving and storing data, but combines the steps of generating a blue noise mask with the steps for comparing the image to the blue noise mask and converting the resulting binary image array to a halftoned image. By this, the claim goes beyond the mere concept of simply retrieving and combining data using a computer. Finally, viewing the claim elements as an ordered combination, the steps recited in addition to the blue noise mask improve the functioning of the claimed computer itself.  In particular, as discussed above, the claimed process with the improved blue noise mask allows the computer to use to less memory than required for prior masks, results in faster computation time without sacrificing the quality of the resulting image as occurred in prior processes, and produces an improved digital image. These are also improvements in the technology of digital image processing.
Contrary to Applicant’s assertion, here there is no disclosure in the specification, that the claims improve the function of a computer through performing semantic filtering to remove data from within the social media data, the reduction of irrelevant data from social media data that is to be clustered parallels the reduction of data to be processed by using a blue noise mask described in Example 3.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses customer engagement management.
 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        May 26, 2022